Hinton, J.,
delivered the opinion of the court.
The decrees appealed from in this case must be affirmed. On the former appeal this court decided that the then appellant, the present appellee, William J. Marshall, was not estopped to assert his claim of homestead in the property embraced in certain fraudulent bills of sale, in which he was the fraudulent grantor, and which had been set aside. And the cause was remanded “ with instructions to assign to the appellant the said sum of one thousand and thirty-five dollars, the proceeds of the sales of the sloops “ Right Bower” and “Uncle Jeff,” and so much of the proceeds of the sloop “ Ann Cooley ” as may be sufficient, with the amount heretofore claimed by the appellant, to make his homestead exemption of two thousand dollars, unless it appears that he is not entitled to the same upon other grounds.” The effect of this decision is palpably to hold that Marshall was entitled to a homestead exemption in the proceeds of' the sales of these vessels, unless it could be seen by the' lower court that he was not entitled to the same upon some ground which had not been brought to the attention of this court. In other words, the sole question debated in this court being the right of a fraudulent grantor to have assigned him a homestead exemption out of property embraced in the fraudulent conveyance, this court decided that question in favor of the appellant, but out of abundance of caution, and lest there might be some ground in the record not brought to the court’s attention, added the words “unless-it appears that he is not entitled upon some other ground.” But it was never intended to set the whole matter at large and to allow Sears’ executor to set up new grounds of objec*385tion to giving him a homestead, which might have been preferred at the former hearing, but were not. If, however, the construction given to these words by Sears’ executor was the right one, we are of opinion that it appears from the affidavit of the Hon. John Heely that ample opportunity was afforded the counsel for Sears’ executor for resisting the entering of the decree granted by the circuit court of Elizabeth City, and that his failure to do so was the result of his having misconstrued something that was “ spoken or written to him ” by “ Mr. Tabb,” and not from lack of time.
.Our conclusion is that the decrees appealed from must be affirmed.
Decrees affirmed.